Citation Nr: 0310517	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-08 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for discogenic disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at an RO hearing in October 1999.  A 
copy of the hearing transcript is associated with claims 
file.  In the statement signed in January 2000, the veteran 
withdrew his request for Board hearing.  See 38 C.F.R. 
§ 20.704(e) (2002).

In a December 2000 decision, the Board determined that the 
veteran had submitted new and material evidence, reopened the 
veteran's service-connection claim, and remanded the case 
back to the RO for a de novo review and further development.  
The case now is before the Board for additional appellate 
consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the appeal.

2.  There is no competent medical evidence linking the 
residuals of a fracture of the L1 vertebrae with lumbar 
discogenic syndrome to active-duty service or to the 
veteran's service-connected residuals of a right lumbar 
contusion.




CONCLUSION OF LAW

Discogenic disease of the lumbar spine was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claim 
that is the subject of this decision have been properly 
developed as available service medical records, non-VA and VA 
medical records, private physician statements, and various VA 
examination reports have been associated with the file.

With regard to the RO's compliance with the December 2000 
Board remand instructions, the Board notes that the RO was 
instructed to, and did in a February 2001 letter, ask the 
veteran to identify all sources of treatment received for his 
low back disorder, to furnish signed authorizations for 
release of private medical records, and to provide copies of 
treatment records from Dr. Wellington J. Pindar, who treated 
the veteran from June 1969 to at least September 1969.  The 
RO's letter also gave the veteran 60 days to submit 
additional evidence or argument.  In response, the veteran 
submitted duplicates of letters from Dr. Pindar dated in July 
1970 and from Dr. Mario Palafox dated in August 1970.  The 
veteran added that Dr. Pindar was no longer listed in the 
Yellow Pages and that he had been informed that Dr. Pindar 
was retired and that his medical records no longer existed, 
having been destroyed in 1978.  Moreover, the veteran stated 
that Dr. Todd of Juarez, Mexico could not be located and that 
Dr. Palafox died in June 1996 and all documents related to 
the veteran's medical condition and signed by Dr. Palafox had 
been sent to VA.  The veteran also enclosed duplicate copies 
of old VA medical records.  The RO's May 2001 letter to Dr. 
Pindar, requesting treatment records, was returned to VA with 
a notation that the forwarding order had expired but giving 
another address.  In October 1971, the RO sent another letter 
to Dr. Pindar at the new address, but received no response.  
Additional VA records dated from April 1998 to May 2002 were 
associated with the claims file.  In June 2002, VA received a 
statement from Mark Seibel, M.D., which revealed that X-rays 
showed mild lumbar scoliosis with some degenerative changes 
diffusely on the lumbosacral spine, particularly at the L4-L5 
and L5-S1 levels.  In response to the veteran's inquiry as to 
whether his current back condition was related to an injury 
in Korea, Dr. Siebel told him that it was difficult to 
separate changes from trauma as opposed to changes normally 
associated with aging, even without a history of trauma.  Dr. 
Siebel added that he could not offer the veteran any 
particular percentage in terms of how much would have been 
related to the trauma as opposed to normal aging changes.  
The Board remand also noted that the veteran served in the 
Marine Corps reserves after he was discharged from active 
duty with the Marine Corps in July 1954 and instructed the RO 
to contact the National Personnel Records Center (NPRC) and 
request that it verify the veteran's dates of service and 
provide any additional service medical records of the veteran 
due to his reserve duty.  In a January 2001 letter, the 
veteran stated that he had never joined the Marine Corps 
reserves.  In June 2002, the veteran was afforded another VA 
examination to obtain a medical opinion as to whether his 
lumbar discogenic disease is related to an in-service back 
injury, or is aggravated by the veteran's service-connected 
residuals of a right lumbar contusion.  The VA examiner 
stated that degenerative disc disease is a condition where an 
individual is unable to maintain a normal biochemical and 
biomechanical integrity of the nucleus pulposis of the 
intervertebral discs; that it is primarily considered to be a 
normal consequence of the aging process; that epidemiological 
studies have determined that the risk factors related to the 
development of back pain include job dissatisfaction, 
repetitive lifting, low-frequency vibration, low educational 
level, smoking, and social problems; and that he could find 
no report of a study that implicated a single blow to the 
back as the ecological factor in the development of 
degenerative disc disease.  Thus, the VA examiner opined it 
is less likely than not (unlikely) that the veteran's 
degenerative disc disease is etiologically related to his 
back injury in service.  He added that it was also unlikely 
that the veteran's back injury in service has aggravated his 
degenerative disease.  In August 2002, the RO readjudicated 
the claim and issued a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's December 2000 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the hearing transcript, the various VA 
examination reports, non-VA and VA treatment reports, and 
private physician statements, which evaluate the status of 
the veteran's back disorders, are adequate for determining 
whether service connection is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination for the issue discussed in 
this decision.  In April 2003, the Board notified the veteran 
that it had asked the Social Security Administration (SSA) to 
provide copies of any medical records it might have.  In 
response, SSA indicated that no disability claim was on file 
for the veteran.  Moreover, the Board observes that in 
January and March 2001 statements, the veteran indicated that 
he was never in the Marine Corps reserves and that medical 
records for Drs. Todd, Palafox, and Pindar were no longer 
available.  Consequently, the Board finds the RO need not 
contact NPRC for Marine Corps reserve records nor make 
additional attempts to obtain private treatment records that 
do not exist.  In a May 1999 statement of the case (SOC), 
SSOCs issued in November 1999 and August 2002, and a February 
2001 VCAA letter, the RO advised the veteran of what must be 
shown for service connection, notified him of the new duty to 
assist provisions of the VCAA, what VA would do and had done, 
and what he should do, and gave him 60 days to provide any 
additional comments or supporting information.  In response 
to the August 2002 SSOC, the veteran requested expedited 
submission of his appeal to the Board and indicated that he 
had no additional evidence to furnish.  Thus, the Board finds 
that the VA has obtained, or made reasonable efforts to 
obtain, all medical evidence, which might be relevant to the 
veteran's claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, a Board 
remand, an SOC and SSOCs, been advised of the evidence 
considered in connection with his appeal.  Further, all of 
the available relevant evidence has been considered.  In this 
regard, the Board observes that the RO has made repeated 
attempts to obtain private treatment records, but the 
veteran's March 2001 response indicated that such records 
were no longer available.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  The veteran also presented testimony at an 
RO hearing on appeal.  Moreover, the veteran and his 
representative submitted additional lay statements and 
arguments.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development for the issue discussed in this 
decision.  As such, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Background

The veteran's service medical records show that he sustained 
a back injury in April 1954.  He was working in a bunker when 
a standing 12-inch by 12-inch beam fell on him and struck him 
in the right lumbar region.  At the time of the injury he was 
knocked unconscious for a few seconds, but he was able to get 
up and walk after a few minutes.  When examined two hours 
after the injury, the veteran reported that the pain had 
gradually decreased and that he had no acute distress unless 
he moved.  Examination revealed no sensory disturbances, 
movement of the lower extremities without difficulty, and 
ankle jerks that were equal and reactive.  X-rays of the 
lumbar spine were negative; the only positive finding was a 
contusion over the right lumbar region and right lower 
posterior and lateral rib cage.  The veteran was hospitalized 
in order to rule out a kidney injury, which was not found, 
and returned to duty four days after the injury.  The 
veteran's claims file contains no further service medical 
records showing any continued back problems.  The veteran's 
July 1954 service separation physical examination report 
shows that the spine and musculoskeletal systems were 
clinically evaluated as normal.

The veteran's DD Form 214 reveals that when he was discharged 
from the United States Marine Corp, he transferred to the 
Marine Corp Reserves, with obligated service until July 1959.  
The veteran's service medical records also contain a 
quadrennial medical examination report dated in July 1958.  
That examination report is negative for any back problems.

In October 1963, the veteran filed his original claim for 
service connection for back injuries.  At a November 1963 VA 
examination, the veteran reported that he had intermittent 
back pain, with the pain sometimes going to his right 
shoulder or down his right leg, that prevented him from 
lifting or stooping.  A neurological examination revealed no 
neurological disease and a physical examination revealed some 
tenderness over the lumbosacral spine and right lumbar 
region, but no muscle spasm.  He was able to flex his spine, 
touch his toes, squat, and stand on his heels and toes.  
Straight leg raising was possible to 90 degrees, and the 
upper and lower extremities had full range of motion.  X-rays 
of the lumbosacral spine revealed a slight scoliosis, but no 
other evidence of vertebral disease or interspace narrowing.  
His pain symptoms were diagnosed as mild residuals of an old 
injury to the back.

In a December 1963 rating decision, service connection was 
granted for mild residuals of an old injury to the back and a 
noncompensable rating was assigned from October 7, 1963.

A May 1976 report from M. Palafox, M.D. shows that the 
veteran reported he injured his back in 1954, which was 
treated with a week of bed rest and medication.  He also 
reported that he received no treatment for his low back until 
1962 or 1963, at which time he was examined, but no further 
treatment was provided.  He further stated that on June 6, 
1969, he reinjured his back while trying to lift a 300-pound 
weight, at which time he was treated by Dr. Todd in Juarez, 
Mexico, and Dr. Pindar, a company doctor.  He reported that 
Dr. Pindar gave him medication and a brace, but provided no 
treatment after September 1969.  Dr. Palafox stated that the 
veteran had received treatment from him in August 1970, but 
that no further treatment was provided prior to the May 1976 
examination.  At the time of examination, the veteran 
complained of low back pain and right leg weakness, cramping, 
and parenthesis, exacerbated by lifting or bending, or 
prolonged sitting or standing.  Examination revealed 
tenderness in the lumbosacral region, limited range of motion 
of the spine, no muscle spasm, a positive straight leg 
raising test, and normal reflexes and sensation.  X-rays of 
the lumbosacral spine revealed marginal osteoarthritis, 
particularly at the anterior aspect of the L4 and L5 
vertebrae.  The symptoms and clinical findings were diagnosed 
as persistent, chronic lumbar discogenic syndrome of 
traumatic origin.  Dr. Palafox further stated his opinion 
that the veteran's problems probably originated with the in-
service injury in 1954.

At an August 1976 VA examination, the veteran reported that 
he had had constant back pain since the injury in 1953 and 
that he had been wearing a back brace since 1963.  
Examination revealed considerable tenderness at L4, L5, and 
the right sacroiliac area, limitation of motion due to pain, 
severe pain on straight leg raising one to two inches from 
the table, and considerable muscle spasm throughout the 
lumbar spine.  X-rays of the lumbar spine revealed a possible 
old fracture of the transverse process on the left of L1, a 
small anterior spur on the superior surface of L5, well-
maintained interspaces, and no further indication of 
significant injury.  The back disorder was diagnosed as an 
old fracture of the L1 transverse process and lumbosacral 
strain, moderately symptomatic.  Based on this evidence, in a 
September 1976 rating decision, the veteran's service-
connected low back disorder was recharacterized as 
lumbosacral strain and assigned a 20 percent rating.  Service 
connection for a fracture of the left transverse process of 
the lumbar spine was denied.

VA treatment records show that, in November 1976, the veteran 
reported having low back pain intermittently since 1943 that 
had recently gotten worse.  He reported the pain as being in 
the left lumbosacral region, with radiation into the right 
lower extremity.  Physical examination was not possible due 
to pain, and an X-ray study revealed a markedly narrowed L4-
L5 interspace.  The diagnosis was lumbar disc discogenic 
syndrome with nerve root compression.  Based on this 
evidence, in a February 1977 rating decision, the veteran's 
service-connected disorder was designated lumbar disc 
discogenic syndrome and a 40 percent rating was assigned.

At a June 1977 VA examination, the veteran reported that he 
injured his back in Korea in 1953 and that he again developed 
symptoms in 1975 that were getting progressively worse.  
Examination revealed significant loss of motion but no 
tenderness or muscle spasm, which was diagnosed as discogenic 
syndrome, considerably symptomatic.  At an August 1977 
orthopedic examination, the veteran complained that he had 
back pain intermittently since the 1953 injury.  He further 
reported that he was able to work with a back brace until 
1969, at which time the veteran reinjured his back while 
trying to lift a 300-pound weight.  The veteran stated that 
after the 1969 injury a doctor in Juarez and the company 
doctor treated him, and that he continued to have back pain 
that radiated into the right leg.  Examination revealed a 
mild lumbosacral spasm, significant limitation of motion, 
hypoesthesia and muscle atrophy in the right calf, a positive 
straight leg raising test, and sluggish reflexes.  X-rays of 
the lumbosacral spine revealed narrowing of the L4-L5 disc 
space with concomitant degenerative arthritic changes.  The 
disorder was diagnosed as residuals of injury, lumbar spine, 
with rather severe nerve root pressure.

In a December 1977 rating decision, service connection for 
lumbar disc discogenic syndrome was severed on the basis that 
the February 1977 rating decision that granted service 
connection for that disorder was clearly and unmistakably 
erroneous.  The RO determined that the February 1977 decision 
was clearly and unmistakably erroneous because service 
connection for the residuals of a fracture of the L1 vertebra 
had been denied in September 1976 and the discogenic syndrome 
was in essence a residual of that fracture.  The RO further 
determined that the in-service injury did not result in any 
significant residuals, and that the veteran had sustained an 
intercurrent back injury in 1969.  A 20 percent disability 
rating for the residuals of the lumbar contusion was 
continued.  

In a July 1978 decision, the Board affirmed the RO's 
determination to sever service connection for lumbar 
discogenic syndrome.  The Board found that the evidence 
clearly showed that the in-service injury was not disabling; 
that the veteran received a severe post-service injury 
resulting in marked disability, including lumbar discogenic 
syndrome; and that there was no evidence that the current 
disability was related to the in-service injury.
 
The evidence received after the July 1978 Board decision 
includes a November 1977 report from Dr. Palafox, which was 
received in May 1993, showing that the veteran reported pain 
in the low back, radiating into the right leg, that was 
exacerbated by sitting.  Examination revealed tenderness in 
the lumbosacral region and significant limitation of motion, 
but no muscle spasm.  The disorder was diagnosed as chronic 
lumbar discogenic syndrome and interdistal neuropathy of the 
lower extremities that had not improved since the injury in 
1954.  A June 1978 VA orthopedic consultation report, also 
received in May 1993, reveals that the veteran reported 
having to leave the service due to the 1953 back injury and 
that his back continued to cause problems.  The consultation 
report references other treatment records and indicates that 
the veteran had lumbar disc syndrome, dating back to 1953.  
Examination revealed significant limitation of motion and 
that all tests were positive.

An August 1978 VA examination report refers to a November 
1977 electromyogram (EMG) that was negative for any findings 
pertaining to pain in the back or legs, and an August 1977 
orthopedic treatment note that showed the veteran had a back 
injury in 1954 and was reinjured in 1969.  At an August 1978 
examination, the veteran reported that he injured his back in 
1953 or 1954, but that his back did not bother him until some 
years after he got out of the service, at which time he was 
examined by a VA physician and told there was nothing wrong 
with his back.  He stated that he then went to a private 
physician, who treated his back symptoms with medication, a 
back brace, and exercises.  The veteran added that his back 
symptoms got worse, and he was fired from his job in 1969.  
At the time of the examination, he complained of having pain 
in the lumbosacral area without radiation.  Examination 
revealed normal station, carriage, and gait; a negative 
straight leg raising test bilaterally; hypoactive reflexes in 
the lower extremities; no malalignment or muscle spasm; and 
limited range of motion.  X-rays revealed an old deformity of 
the right transverse process of L1 and minimal hypertrophic 
changes of L3, L4, and L5.  The report provides diagnoses of 
status post remote fracture of the right transverse process 
of L1, status post subsequent back injury and discogenic 
syndrome by history, and minimal osteoarthritic changes at 
L3, L4, and L5.

VA treatment records for October 1989 through May 1991 show 
that the veteran continued to receive treatment for low back 
problems.  An April 1991 X-ray study of the lumbar spine 
revealed a narrowing of the L4-L5 disc space.  The veteran's 
disorder was diagnosed as degenerative disc disease with 
recurrent exacerbations.  An August 1992 report shows that 
the veteran received a spinal injection for pain control.  A 
magnetic resonance imaging (MRI) scan of the lumbosacral 
spine in November 1992 revealed a fibrolipoma of the filum 
terminale and herniated nucleus pulpous at the L4-L5 level.

In March 1994, the veteran attempted to reopen the claim for 
service connection for lumbar discogenic syndrome, attaching 
a February 1994 report from Dr. Palafox.  That report reveals 
that the veteran reported being returned to light duty 
following an April 1954 injury, and that he continued to have 
back pain.  The veteran stated that, after separation from 
service, he returned to Texas and was then treated by Dr. 
Todd in Juarez, Mexico, and Dr. Pindar, after which he was 
examined by a VA physician and given a 10 percent disability 
rating.  Dr. Palafox referred to the May 1976 report in which 
he stated that the veteran had injured his back on June 6, 
1969, while lifting a 300-pound weight.  Dr. Palafox added 
that the original report had been destroyed, as all of his 
medical records were destroyed after five years, but a copy 
of the May 1976 report was made available to him.  Dr. 
Palafox then stated that the reported June 1969 injury was 
obviously incorrect, because there was no history of the 
veteran having attempted to lift that type of weight, and the 
information to that effect in the May 1976 report was 
obviously a typographical error, referring to another 
patient.  Based on the veteran's reported symptoms and 
physical examination, his back disorder was diagnosed as 
post-traumatic lumbar (annular tear) discogenic pain 
syndrome, chronic pain syndrome, and filum terminale 
syndrome.  Dr. Palafox further stated his opinion that, based 
on reasonable medical probability, the veteran's present back 
disorder related back to the 1954 injuries, and that review 
of his records revealed no history of a post-service injury.  

An August 1995 VA orthopedic consultation report reveals that 
the veteran was seen for continued low back and knee pain.  
The veteran stated that he was interested in increasing his 
disability rating and added that he had not worked since 
1979.  On examination, the veteran was wearing a 
transcutaneous electrical nerve stimulation (TENS) unit.  His 
pain was localized to the lumbosacral area with radiation 
down the left lower extremity.  X-rays showed some 
degenerative joint disease.  The examiner noted that a 
previous MRI showed a phylum teminale lipoma, but no other 
significant abnormality.  A March 1996 consultation report 
from a VA orthopedist shows that, on the basis of an MRI 
scan, the veteran had facet arthropathy and spinal stenosis 
of L4-L5 and L5-S1.

In a December 1996 decision, the Board found that no new and 
material evidence had been submitted to restore service 
connection for residuals of a fracture of the L1 vertebra 
with lumbar discogenic syndrome.

In December 1996, the RO received a new claim, which included 
another request to reopen the claim for service connection 
for residuals of a fracture of the L1 vertebra with lumbar 
discogenic syndrome.  In a rating decision dated in December 
1997, the RO denied the claim and this appeal followed.

In March 1997, the veteran submitted a statement from a 
former supervisor at the [redacted] Company, who 
indicated that he was employed by [redacted]'s in June 1969, 
that the veteran was an assistant manager at that time and 
handled the stock boys, and that he had no personal knowledge 
of the veteran injuring his back while lifting a 300-pound 
weight.  

A January 1992 record, received in April 1997, from the Texas 
Tech University Health Science Center Pain Clinic reflects a 
more than 30-year history of chronic lumbar pain with 
constant irradiation to neck and thigh.  On examination, 
there was tenderness on the right at the S1 facet joint and 
mild restriction of lumbar spine flexion.  The assessment was 
possible facet syndrome and possible psychological component 
of pain.

In a response to a January 1994 request from the veteran, 
received in April 1997, the veteran's former employer, the 
[redacted] Company, indicated that they did not have records 
dating from 1955 to 1969.  

In a June 1996 letter, received in April 1997, the daughter 
of Dr. Palafox indicated that her father had died on June [redacted]
, 
1996.

In April 1997, the veteran submitted a copy of a February 
1978 letter from the Social Security Administration (SSA) 
denying disability benefits.

In a December 1996 statement, the veteran's former supervisor 
at [redacted] Company Junior Department Store from 1956 
to 1959 stated that the veteran was never injured on the job 
nor lost time due to illness.

In a January 1997 statement, a former co-worker indicated 
that she was employed by [redacted] Company from 1958 to 
1964 and from 1966 to 1972 and that, during those time 
periods, the veteran was injured on the job on various 
occasions, when he was attacked by shoplifters.

In April 1997, the veteran submitted statements from various 
private physicians.  In a July 1970 statement Dr. Pindar 
indicated that he initially saw the veteran in June 1969 with 
a history of trouble with his low back, which the veteran 
reported dated back over fifteen years to the time when he 
was injured while serving in Korea, when a heavy beam fell on 
his back and he was hospitalized for a week.  On his last 
visit in September 1969, the veteran had little or no 
residual complaint regarding his primary back strain, which 
appeared to be completely resolved.  An August 1970 
neurological evaluation performed by Edmundo A. Kauffman, 
M.D.-D.N.S. revealed no evidence of radicular involvement or 
any other objective evidence of low back derangement.  In a 
November 1997 statement, Dr. Palafox opined that the veteran 
had a high lumbar discogenic syndrome that had not improved 
significantly since the 1954 in-service injury, which 
rendered him totally and permanently disabled.  Dr. Palafox 
recommended that an electromyogram (EMG) be done to indicate 
whether the veteran might require surgical intervention.

In March 1998, the veteran submitted a partial copy of the 
September 1995 Mayo Clinic Health Letter, which discusses 
spinal stenosis, osteoarthritis, muscle injuries and 
sciatica. 

A June 1999 VA examiner stated that his review of the claims 
file and medical records document an April 1954 incident when 
the veteran was struck in the right lumbar region by a large 
beam while working on a bunker in Korea.  He was unconscious 
for a few seconds but was able to get up and walk.  The 
veteran's pain gradually decreased after the injury.  He was 
admitted for observation to rule out a kidney contusion.  
Examination showed a contusion over the right lumbar region 
and lower posterior lateral rib cage on the right.  
Radiograms of the lumbar spine and a kidney, ureter, and 
bladder (KUB) test showed no abnormalities and the veteran 
was discharged to duty four days later.  The service medical 
records contain no records of subsequent problems with his 
back.  A July 1958 physical examination report contains no 
references to problems with the veteran's back.  In 1992, the 
veteran had back pain that had become severe and was not 
responding to treatment with medications, physical therapy or 
back braces.  He was referred to a pain clinic where, in 
April 1992, he was treated by injections of local anesthetics 
and repository steroids into the right L4-L5 and L5-S1 facet 
joints.  A June 1992 record indicated that the veteran had a 
temporary reduction in his pain following injections but that 
in the last month his pain had continued to increase and the 
veteran had trouble sleeping in any position but a fetal 
position on his left side.  A September 1992 neurology 
consult report reveals essentially normal neurological 
examination except for some subtle evidence of diabetic 
neuropathy.  An October 1992 electrodiagnostic study was 
essentially normal, with no evidence of radiculopathy.  A 
November 1992 MRI of the lumbar spine showed a fibrolipoma of 
the filum terminale and degenerative disc disease at the L4-
L5 and L5-S1 levels.  There is also evidence of a herniated 
nucleus pulposis at the L4-L5 level in a bulging disc at the 
L2-L3 level.  Subsequently, the veteran had several 
evaluations at the neurosurgery clinic in Albuquerque; 
however, surgery was not recommended.  A repeat MRI performed 
in March 1994 and a computed tomography (CT) study performed 
in January 1996 confirmed severe degenerative disc disease in 
the lumbar spine.  In June 1997, the veteran underwent 
thyroid surgery for an enlarged thyroid gland.  After the 
surgery, the veteran complained of pain and weakness in his 
right arm.  Subsequent diagnostic evaluations show 
degenerative disc disease of the cervical spine and C6 
radiculopathy.  

The veteran complained of lower back pain radiating into both 
buttocks.  He reported a slowly progressive increase in 
severity of his back pain since 1997.  The veteran lived 
alone, wore a lumbosacral corset and used a TENS unit to 
control his pain.  The veteran stated that he used a cane for 
assistance in walking and used a walker on some evenings.  He 
took salsalate and propoxyphene with Tylenol on a regular 
basis for pain relief.  The veteran stated that coughing, 
sneezing and sudden movement aggravated his back pain.  He 
had never had surgery on his back.  

On examination, the veteran walked with a normal gait and sat 
and stood with normal posture.  Examination of the back 
showed no abnormality.  There was tenderness to deep 
palpitation in the paravertebral muscles and the L4-L5 level.  
The paravertebral muscles were of normal bulk and tone and 
without spasm.  Range of motion of the back was: extension to 
10 degrees; flexion to 40 degrees; lateral bend to 10 
degrees, bilaterally; and rotation to 10 degrees, 
bilaterally.  The patellar reflexes were 2+ and symmetrical.  
Both Achilles reflexes were absent.  X-rays of the 
lumbosacral spine showed narrowing and anterior bulging of 
the L2-L3, L3-L4, L4-L5, and L5-S1 intervertebral disc spaces 
with associated traction osteophytes at those levels.  There 
were also moderate degenerative osteoarthritic changes of the 
L4-L5 and L5-S1 facet joints.  Views of the cervical spine 
showed marked narrowing of the C5-C6 intervertebral disc 
space and moderate narrowing of the C2-C3 and C6-C7 discs.  
There were marginal traction osteophytes at the C5-C6 level.  
The diagnoses included degenerative disc disease of the 
lumbar and cervical spine manifested by low back pain, 
limitation of neck and back ranges of motion and 
characteristic radiogenic changes.

The VA examiner stated that degenerative disc disease is a 
condition where an individual is unable to maintain a normal 
biochemical and biomechanical integrity of the nucleus 
pulposis of the intervertebral discs; that it is primarily 
considered to be a normal consequence of the aging process; 
that epidemiological studies have determined that the risk 
factors related to the development of back pain include job 
dissatisfaction, repetitive lifting, low-frequency vibration, 
low educational level, smoking, and social problems; and that 
he could find no report and of a study that implicated a 
single blow to the back as an ecological factor in the 
development of degenerative disc disease.  The fact that the 
veteran had degenerative disease of equal magnitude in his 
cervical and lumbar spine was strong supporting evidence that 
the etiology of the veteran's disc disease was degeneration 
rather than a consequence of a single blow to the veteran's 
right flank in 1954.  

At an October 1999 RO hearing, the veteran testified that he 
first injured his back in 1954 when he was pinned to the 
bottom of a trench by a railroad tie.  The veteran indicated 
that he received treatment for three or four days and was 
sent back to his outfit with light duty, that he complained 
about it aboard ship when he was transferred back to the 
states, and that he was told to wait until they got to 
Treasure Island.  He testified that he complained again in 
Treasure Island, but they did not listen to him and he was 
released from active-duty.  After his discharge, the veteran 
said that he was treated, in 1957, by doctors in Mexico for 
discogenic syndrome of traumatic origin.  The veteran 
testified that he had not reinjured his back after separation 
from service.  However, in July 1970, Dr. Pindar indicated 
that he had a fracture of his lumbar spine.  Even a November 
1976 VA examiner, the veteran said diagnosed him with lumbar 
disc discogenic syndrome and some nerve compression.  The 
veteran indicated that the last time he had worked was in 
1975 because employers would not hire him due to his back 
condition.  He specifically denied injuring his back while 
trying to lift a 300-pound weight, indicating that this was a 
typographical error reported on a VA examination report.  

In a January 2001 statement, the veteran indicated that he 
never served in the Marine Corps reserves and enclosed a copy 
of an SSA letter granting him retirement benefits.

In March 2001, the veteran submitted duplicates of letters 
from Dr. Pindar dated in July 1970 and from Dr. Mario Palafox 
dated in August 1970.  The veteran stated that Dr. Pindar was 
no longer listed in the Yellow Pages and that he had been 
informed that Dr. Pindar was retired and that his medical 
records no longer existed, having been destroyed in 1978.  
Moreover, the veteran reported that Dr. Todd of Juarez, 
Mexico could not be located and that Dr. Palafox died in June 
1996 and all documents related to the veteran's medical 
condition and signed by Dr. Palafox had been sent to VA.  The 
veteran also enclosed duplicate copies of old VA medical 
records.  

VA treatment records from April 1998 to May 2002 show 
continuing treatment for chronic back and left leg pain and 
arthritis.

In June 2002, the same VA physician, who had examined him in 
June 1999, reexamined veteran.  This examiner basically 
reiterated his earlier review of the claims file and medical 
records.  The veteran complained of lower back pain radiating 
into both buttocks.  He reported a slowly progressive 
increase in severity of his back pain since 1997.  The 
veteran rated the severity of his pain at 7 to 10 on a scale 
of 1 to 10.  He reported occasional back stiffness in the 
morning, mild weakness of his left leg and increased 
fatigability.  The veteran stated that his pain is always 
present and that he had flare-ups of pain.  He lived alone, 
wore a lumbosacral corset and used a TENS unit to control his 
pain.  The veteran stated that he used a cane for assistance 
in walking.  He took salsalate twice daily and propoxyphene 
with Tylenol every 4 hours for pain relief, reporting that 
the medications were quite effective in controlling his pain.  
The veteran stated that coughing, sneezing and sudden 
movement aggravated his back pain.  He had never had surgery 
on his back and has been unemployed since 1975.  The veteran 
performs his own housework, sits, reads, and walks around the 
block.  

On examination, the veteran had a symmetrical gait while 
using a walker.  He stood with normal posture.  Examination 
of the back showed no deformity.  There was mild tenderness 
to deep palpitation in the paravertebral muscles and the L4-
L5 level.  The paravertebral muscles were of normal bulk and 
tone and without spasm even after repeated attempts at 
forward bending.  Range of motion of the back was: extension 
to 10 degrees; flexion to 42 degrees; lateral bend to the 
left to 14 degrees; lateral bend to the right of 10 degrees; 
and rotation to 10 degrees, bilaterally.  The patellar 
reflexes were 1+ and symmetrical.  Both Achilles reflexes 
were absent.  X-rays of the lumbosacral spine showed five 
normally formed lumbar vertebrae with intact vertebral 
pedicles, spinous processes and transverse processes.  There 
was narrowing and anterior bulging of the L2-L3, L3-L4, L4-
L5, and L5-S1 intervertebral disc spaces with associated 
traction osteophytes at those levels.  There was sclerosis 
and narrowing of the L5-S1 facet joints.  The sacroiliac 
joints were normally formed and had normal cartilage 
thickness bilaterally.  The diagnosis included degenerative 
disc disease of the lumbar and cervical spine manifested by 
low back pain, limitation of back range of motion and 
characteristic radiogenic changes.

The VA examiner reiterated the statements made in June 1999 
about the character of degenerative disc disease.  Further, 
the VA examiner opined it is less likely than not (unlikely) 
that the veteran's degenerative disc disease is etiologically 
related to his back injury in service.  He added that it is 
also unlikely that the veteran's back injury in service has 
aggravated his degenerative disease.  

II.  Legal Criteria Relating to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. 
§ 3.303(b).  Further, service connection may be granted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer, 210 F.3d at 1353.  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  

Basically, the records show that the veteran has chronic low 
back pain with lumbar discogenic syndrome, status post remote 
fracture of the right transverse process of L1.  Thus, the 
veteran satisfies the first element of a claim, that is, a 
current disability.  

Some of the medical evidence of record appears to indicate a 
history that the veteran's discogenic disease of the lumbar 
spine may have been caused by the 1954 in-service contusion 
to the lumbar spine and later accounts by the veteran of a 
long history of back pain symptoms prior to a diagnosis of 
discogenic disease of the lumbar spine in 1970.  A May 1976 
statement from a private physician, Dr. Palafox, who first 
treated the veteran in August 1970, provides a medical 
opinion that the veteran's chronic discogenic syndrome 
probably originated with the injury in Korea in 1954.  

There is also conflicting evidence of record as to whether 
the veteran reinjured his back after service while trying to 
lift a 300-pound weight.  In his May 1976 statement, Dr. 
Palafox noted that the veteran reported a history of a job-
related injury to his back on June 6, 1969, while trying to 
lift a 300-pound weight, at which time, the veteran was 
treated by Dr. Todd and another El Paso physician.  
Subsequently, in a February 1994 report Dr. Palafox indicated 
that his original May 1976 report had been destroyed after 
five years, but that he had reviewed a copy of the May 1976 
report.  Dr. Palafox added that the reported June 1969 injury 
was obviously incorrect, a typographical error, because there 
was no history of the veteran having attempted to lift a 300-
pound weight.  Dr. Palafox further stated that, based on 
reasonable medical probability, the veteran's present back 
disorder related to the 1954 injury and that review of the 
veteran's records revealed no history of a post-service 
injury.  In contrast, in a July 1970 statement Dr. Pindar 
indicated that he initially saw the veteran in June 1969 with 
a history of trouble with his low back, which the veteran 
reported dated back over fifteen years to the time when he 
was injured while serving in Korea.  The veteran reported to 
Dr. Pindar that he had been injured when a heavy beam fell on 
his back and that he had been hospitalized for a week.  On 
his last visit with Dr. Pindar in September 1969, the veteran 
had little or no residual complaint regarding his primary 
back strain, which appeared to be completely resolved 
according to Dr. Pindar.  An August 1970 neurological 
evaluation performed by Edmundo A. Kauffman, M.D.-D.N.S. 
revealed no evidence of radicular involvement or any other 
objective evidence of low back derangement.  The Board also 
observes that, at an August 1977 VA orthopedic examination, 
the veteran also related a history that a doctor in Juarez 
and the company doctor treated him for back pain that 
radiated into the right leg after a 1969 injury.  But, in his 
October 1999 testimony, the veteran specifically denied 
injuring his back after service and stated that he had never 
tried to lift 300 pounds at work.  Even so, a former co-
worker indicated that the veteran was injured on the job on 
various occasions when he was attacked by shoplifters. 

The Board observes that Dr. Palafox did not see the veteran 
until 1970, more than 15 years after his discharge from 
active duty, nor did he review the veteran's claims file or 
the medical statements made by Drs. Pindar and Kauffman in 
1970, which found that the veteran's earlier back disorder 
had resolved.  None of the statements or reports indicates 
the basis of the claimed history of continuing symptomatology 
except back pain due to the veteran's self-reported history 
of a lone April 1954 back contusion.  Mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  Further, neither 
clinical treatment records nor the examination records of 
Drs. Pindar and Kauffman were referenced as support for the 
veteran's reported history.  As noted above, the record 
indicates that the veteran's history changed over time, in 
1976 and 1977; he indicated that he had another back injury 
in June 1969.  In November 1976, the veteran also reported 
having had low back pain intermittently since 1943 prior to 
service.  The Board finds that none of the statements by Dr. 
Palafox or other physician reports, except those of the 1999 
and 2002 examiner, is a definite opinion as to the question 
of whether the veteran has discogenic disease of the lumbar 
spine causally related to military duty, including due to 
aggravation of his service-connected residuals of a lumbar 
contusion sustained in April 1954.  The Board is not bound to 
accept medical opinions or conclusions, which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the various medical 
statements and reports, suggesting a history of continuing 
back pain and subsequent diagnosis of discogenic disease of 
the lumbar spine and suggesting a link between discogenic 
disease and service, to be unpersuasive since the basis 
appears to be the veteran's self-reported history.  October 
1963 VA X-rays of the lumbosacral spine revealed slight 
scoliosis, but no evidence of vertebral disease or interspace 
narrowing.  The diagnosis was mild residuals of an old injury 
to the back.  Moreover, Dr. Pindar's July 1970 statement 
indicated that the veteran's primary back problem had 
resolved by September 1969. There are no post-service medical 
reports of record until 1970, which suggest a relationship 
between discogenic disease of the lumbar spine and service.  
The statements relating a diagnosis of discogenic disease of 
the lumbar spine to service are contrary to more 
contemporaneous service medical records and post-service 
medical records linking the veteran's back pain, but not his 
discogenic disease first diagnosed in 1970, to the veteran's 
already service-connected residuals of an in-service 
contusion.  None of Dr. Palafox's statements provide a 
rationale or explanation for the information stated except 
for the veteran's self-reported history as related to him and 
other physicians.  As such, any such statements are 
speculative in nature.  Thus, a nexus between discogenic 
disease of the lumbar spine and service connection is not 
established.  See 38 C.F.R. § 3.303.

The Board finds the opinions of the 1999 and 2002 VA 
examiner, who reviewed the claims file and specifically 
indicated that it was more likely that the veteran's 
discogenic disease was due to aging, not a one time injury, 
and of Drs. Pindar and Kauffman that the veteran's primary 
back problem had resolved by September 1970, more persuasive.  
The June 1999 VA examiner opined that the fact that the 
veteran had degenerative disc disease of equal magnitude in 
his cervical and lumbar spine was strong supporting evidence 
that the etiology of the veteran's disc disease is 
degeneration due to aging rather than a consequence of a 
single blow to the veteran's right flank in 1954.  After 
another examination in June 2002, the same VA examiner opined 
it is less likely than not (unlikely) that the veteran's 
degenerative disc disease is etiologically related to his 
back injury in service.  He added that it is also unlikely 
that the veteran's back injury in service has aggravated his 
degenerative disease.  

The veteran submitted a copy of a Mayo Clinic newsletter 
indicating that trauma can cause certain back disorders.  
Although the newsletter article generally may support the 
veteran's claim, the Board does not assign this type of 
evidence much weight, as it does not establish a relationship 
between the veteran's discogenic disease of the lumbar spine 
and his period of service with any degree of certainty.  
Further, this newsletter evidence does not address the facts 
that are specific to the veteran's case.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In this case, the 
record does not contain an accompanying opinion of a medical 
professional linking or suggesting a link between the 
veteran's claimed discogenic disease of the lumbar spine and 
his period of service, including aggravation due to his 
service-connected residuals of a lumbar contusion.  Thus, the 
Board concludes that this newsletter article is insufficient 
to establish the required medical nexus opinion.

The only remaining evidence the veteran has submitted that 
supports his claim is his own testimony and statements and 
those of former supervisors and a former co-worker.  Both 
former supervisors could not recall the veteran being injured 
on the job.  In contrast, his former co-worker indicated that 
the veteran was injured on various occasions by shoplifters.  
But the former supervisors and co-worker and the veteran, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. at 494-95.  Thus, the lay 
statements do not establish the required evidence needed.

Therefore, in the absence of competent medical evidence 
confirming that the veteran incurred discogenic disease of 
the lumbar spine in service, or that arthritis was manifest 
to a compensable degree (10 percent) within one year 
following his release from active duty, or that his 
discogenic disease of the lumbar spine was related to 
service, including aggravation due to his service-connected 
residuals of a lumbar contusion, the veteran's claim must be 
denied.




ORDER

Service connection for discogenic disease of the lumbar spine 
is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

